IN THE SUPREME COURT OF THE STATE OF NEVADA


                PATRICIA RICHARDSON,                                   No. 85425
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                        'ME
                CLARK; AND CRYSTAL L. ELLER,                             OCT 1 7     AU
                Respondents,                                                       A. BROWN
                                                                                SUPREME COURT
                   and
                                                                                MY CLERK
                OSCAR ORELLANA; ELVIRA                                     El


                ORELLANA; JOSE RODRIGUEZ;
                INGRID AMAYA-FULTON;
                CHRISTOPHER ORELLANA
                RODRIGUEZ; INGRIS JANETH
                ORELLANA; AND JOSE M.
                ORELLANA,
                Real Parties in Interest.

                                      ORDER DENYING PETITION

                            This original petition for a writ of mandamus challenges district
                court orders granting summary judgment against petitioner's civil
                conversion claim and barring petitioner from seeking certain damages or
                presenting evidence thereof.
                            This court has original jurisdiction to issue writs of mandamus,
                and the issuance of such extraordinary relief is solely within this court's
                discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioners
                bear the burden to show that extraordinary relief is warranted, and such
                relief is proper only when there is no plain, speedy, and adequate remedy
                at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
                P.3d 840, 841, 844 (2004). An appeal is generally an adequate remedy
SUPREME COURT
     OF
   NEVADA

01) 1947A
                                                                          21- S75- 15-
                precluding writ relief. Id. at 224, 88 P.3d at 841. Even when an appeal is
                not immediately available because the challenged order is interlocutory in
                nature, the fact that the order may ultimately be challenged on appeal from
                a final judgment generally precludes writ relief. Id. at 225, 88 P.3d at 841.
                            Having considered the petition," we are not persuaded that our
                extraordinary intervention is warranted. Among other reasons, petitioner
                has not demonstrated that an appeal from a final judgment below would not
                afford a plain, speedy, and adequate remedy. See NRS 34.170. Accordingly,
                we
                            ORDER the petition DENIED.2



                                        Hardesty


                      Al4GA-.0              J.                   ‘70—r—rnm'wa
                Stiglich                                   Herndon




                cc:   Hon. Crystal Eller, District Judge
                      The Law Office of Vernon Nelson
                      Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                      Eighth District Court Clerk




                      'Petitioner has filed a motion for permission to exceed type-volume
                limitation and page limitation for petition of writ of mandamus. The motion
                is granted. The petition was filed on September 29, 2022.

                      Petitioner's emergency motion for stay under NRAP 27(e) is denied
                      2

                as moot.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A